Citation Nr: 1131200	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1943 to October 1945.

This case came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the RO in San Juan, the Commonwealth of Puerto Rico, that determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.  In an unappealed October 2006 decision, the Board determined that new and material evidence had not been submitted to reopen a claim for service connection for hearing loss of the left ear, and remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for hearing loss of the right ear.  

The case was subsequently returned to the Board, and in an April 2007 decision, the Board determined that new and material evidence had not been submitted to reopen a claim for service connection for hearing loss of the right ear.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 memorandum decision, the Court vacated the Board's April 2007 decision, and remanded the issue of whether new and material evidence had been submitted to reopen a claim for service connection for hearing loss of the right ear.  

The case was subsequently returned to the Board, and in March 2010, the Board remanded the appeal regarding hearing loss of the right ear for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss has been raised by the record (see the Veteran's October 2006 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss of the right ear in a November 1997 rating decision and properly notified the Veteran, who did not appeal that decision.

2.  Some of the evidence received since the November 1997 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for entitlement to service connection for hearing loss of the right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2005 and March 2006.  Additional notice was provided by letters dated in October 2006, April 2010, and May 2010, and the claim was readjudicated in a June 2011 supplemental statement of the case.

The Veteran's application to reopen his claim for service connection for hearing loss of the right ear based on new and material evidence has been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen this claim, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

New and Material Evidence

Regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss of the right ear.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran submitted his original claim for service connection for hearing loss of the right ear in November 1995.  The RO denied this initial claim in a November 1997 rating decision, finding that the Veteran's hearing was normal on separation from service, and that a September 1997 VA medical opinion determined that current hearing loss was likely due to advanced age.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's November 1997 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the November 1997 rating decision included the Veteran's statements to the effect that he was exposed to acoustic trauma as a gunner during service, the Veteran's service treatment records which were negative for hearing loss, his own reports of VA treatment of his ears in the 1940s and 1960s, a report of a May 1997 VA examination reflecting current bilateral sensorineural hearing loss, and a September 1997 VA medical opinion opining that hearing loss manifesting many years after separation from service is likely due to presbycusis.  The evidence of record also included a citation reflecting that the Veteran was awarded a Bronze Star Medal for his service as a gunner aboard ship in April 1945, when he fired on an attacking Japanese aircraft.  The evidence also included discharge documents showing that the Veteran was an anti-aircraft machine gun crewman, and participated in action against the enemy while serving aboard ship.  At the time of the prior final decision, there was no medical evidence linking current hearing loss with service.

In August 2005, the Veteran filed an application to reopen his previously denied claim for service connection for hearing loss.

During the course of the appeal the Veteran has submitted written statements regarding his exposure to acoustic trauma in service and his current hearing loss, lay statements from his daughter and niece to the effect that he had hearing loss in the 1950s, and VA medical records dated from 2004 to 2006 reflecting bilateral hearing loss.  The Veteran also submitted a photocopy of pieces of his VA patient card, which he said he used to obtain treatment for hearing loss at a VA Medical Center (VAMC) in Puerto Rico in 1965. 

Multiple attempts to obtain pertinent VA medical records dated in the 1940s and 1960s have been unsuccessful.

Upon review of the record, the Board finds that some of the evidence received since the November 1997 rating decision is both new and material.  Specifically, the Veteran has provided lay statements from family members to the effect that he had hearing loss within a few years after separation from service.  These statements are presumed to be credible, pursuant to Justus, supra.  They address continuity of symptomatology and thus raise a reasonable possibility of substantiating the claim and the claim is reopened.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for hearing loss of the right ear is reopened and the appeal is granted to this extent only.


REMAND

Having found that the claim should be reopened, the Board finds that further development is required prior to adjudication of the Veteran's claim for service connection for hearing loss of the right ear.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, an examination with respect to the etiology of the Veteran's hearing loss is necessary to decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that although a VA examination report was obtained in May 1997, it did not provide a medical opinion as to the etiology of the Veteran's current hearing loss.  The September 1997 VA medical opinion does not specifically opine as to the etiology of the Veteran's current hearing loss, although it does provide a discussion of the etiology of hearing loss in general.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

As noted above, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss is not in appellate status and has been referred for initial adjudication by the RO, with consideration of Shade, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of the current bilateral hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed. The examiner should obtain a history from the Veteran as to his noise exposure before, during, and after service.

Based on the examination and review of the record, the examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent or more probability) that the current right ear hearing loss began during active service or is causally linked to any incident of active duty?

(b) Is it at least as likely as not (50 percent or more probability) that the current left ear hearing loss began during active service or is causally linked to any incident of active duty?

The examination report should include the complete rationale for all opinions expressed.

2.  After the development requested above has been completed to the extent possible, the RO should readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the June 2011 supplemental statement of the case.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


